DETAILED ACTION
Claims 1-20 are presented for examination, wherein claims 15-20 are withdrawn, and the subject matter if ion beam sputtering deposition (including claims 11-12) is withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on April 19, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to because while the elements of Figure 7 are numbered, the examiner believes the intent is to incorporate language within each element to define each of the numbered elements corresponding to method steps.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (US 2018/0062221) in view of Allen et al (US 6673127) and Turner (US 2001/0008728).
Regarding independent claim 1, Koch teaches a separator assembly (e.g. item 36) composed of a separator (e.g. item 34, referenced as a “base layer”), two contacts, and a reference electrode (e.g. item 42, referenced as a reference component), each of said contacts and said reference electrode is integrated with said separator, and a process of integrating each on said separator (e.g. ¶¶ 0001, 34, 36-37, 40-41, 44, 50, 53-55), reading on “method of manufacturing a component for a reference electrode assembly,” alternatively, the limitation “for a reference electrode assembly” is interpreted as merely intended use, so does not patentably distinguish the instant invention, e.g. MPEP § 2111.02, said process comprising:
(1)	providing said separator with a first side (e.g. item 44) with a first major surface and a second side (e.g. item 46) with a second major surface, said first and second sides opposite to one another (e.g. ¶¶ 0007-09, 13-14, and 35-36 plus e.g. Figures 3A-3B), wherein said separator is porous or microporous, electrically insulating, and ionically conductive (e.g. ¶¶ 0031-32, 42, 47, and 52), reading on “providing a separator layer having a first surface and a second surface opposite the first surface” and “the separator layer being electrically insulating and ionically conductive,” alternatively, said separator may be composed of a porous material composed of e.g. polyethylene, polypropylene, or polystyrene (e.g. ¶0042), so would be expected to have the claimed properties of “being electrically insulating and ionically conductive” since Koch teaches a substantially identical composition (cf instant specification, at e.g. ¶¶ 0067-68), e.g. MPEP §2112.01(II);
(2)	sputtering a first contact (e.g. item 38), composed of copper or other similar conductive material, onto said first side of said separator such that said first contact is porous to allow lithium ions to pass through said separator to an anode; and, 
(3)	sputtering a second contact (e.g. item 40), composed of gold, onto said second side of said separator such that said second contact is porous to allow said lithium ions to pass through said separator (e.g. ¶0048),
wherein said sputtering said first contact onto said first side of said separator is understood to form a “layer,” and said first contact and second contact form a circuit with a meter (e.g. item 56) that measures the voltage therebetween by a first circuit (e.g. item 62) or electrical communication therebetween (e.g. ¶¶ 0035-36 and 38 plus e.g. Figures 4A and 5), reading on “sputtering a first current collector layer to the first surface.”

Koch teaches said a first contact is sputtered onto said first side of said separator, wherein said separator may be a porous material (e.g. supra), but does not expressly teach “a porosity of the separator layer is substantially unchanged by the sputtering the first current collector layer.”
However, Allen teaches in the State of the Art section that a preferred method of contacting the electrodes with polymer membranes involves direct deposition of a thin electrode onto one or both sides of the polymer substrate (e.g. 2:20-24). In the past, chemical and electrochemical method of deposition have been attempted, wherein a metal precipitates onto the ion conducting membrane, but it has been found that such precipitation can be difficult to control due to the nature of the ion-conducting polymer membrane, the form of the metal salt, and the specific method employed to precipitate the metal (e.g. 2:32-35). Ultra-high vacuum evaporation deposition has also been considered, but is limited in use with ion-conducting polymer substrate due to the temperature of deposition (e.g. 2:57-62). Scientist and engineers realized sputter deposition, which is the most common metal deposition method, may provide a better method of forming thin metal electrode surfaces (e.g. 2:38-43 and 3:11).
Allen further teaches in sputtering metal deposition, the  process begins by mounting a sample to a water-cooled support; said sample is next subjected to a vacuum; once vacuum is achieved, a source of metal is heated until the metal vaporizes; these metal atoms are further bombarded by positive ions of a carrier gas; the now ionized metal atoms diffuse to said sample; since the sample is cooled, the resulting metal vapor condenses on said sample, which eventually forms a thin metallic film (e.g. 3:11-24). During sputtering, the vacuum pressure and temperature of the sample control the morphology of film since said sample is substantially heated as the sputtered ions cool and transfer to said sample, resulting in differential expansion between the film and substrate (e.g. 3:24-33).
As a result, it would have been obvious to a person of ordinary skill in the art to use a water-cooled support of Allen during the sputter deposition method of Koch, since Allen teaches the temperature of the sample during sputtering controls the morphology of film and further said water-cooled support minimizes heating and resulting distortion, reading on “a porosity of the separator layer is substantially unchanged by the sputtering the first current collector layer.”

Koch teaches said a first contact is sputtered onto said first side of said separator, wherein said separator is a porous or microporous material (e.g. supra), but does not expressly teach “… the sputtering including magnetron sputtering deposition ….”
However Turner teaches a method of depositing an electrode in the form of a thin film by sputtering, wherein said sputtering was performed using a modified Perkin-Elmer Randex Model 2400-8SA Sputtering System, wherein the original 8 inch diameter rf sputter sources were replaced with 6 inch diameter dc magnetron sputtering sources. Said sputtering was performed at argon pressures in the range of 3-30 mTorr, wherein said pressure was maintained by controlling the argon flow, and the sample was bonded to a water-cooled substrate (e.g. ¶¶ 0047-52).
As a result, it would have been obvious to a person of ordinary skill in the art to use the 6 inch diameter dc magnetron sputtering sources of Turner for said first contact and said second contact in the method of Koch as modified, since Turner teaches it is a suitable for depositing an electrode, reading on “… the sputtering including magnetron sputtering deposition ….”
Regarding claim 2, Koch as modified teaches the method of claim 1, including sputtering said second contact onto said second side of said separator, wherein said sputtering uses said 6 inch diameter dc magnetron sputtering sources of Turner (e.g. supra), reading on “further comprising: sputtering a second current collector layer to the second surface, the sputtering including magnetron sputtering deposition ….”
Regarding claim 3, Koch as modified teaches the method of claim 2, wherein said first contact is composed of copper or other similar conductive material and sputtered onto said first side of said separator such that said first contact is porous and allows lithium ions to pass through said separator toward said anode; and, 
said second contact is composed of gold or other like material and sputtered onto said second side of said separator such that said second contact is porous to allow said lithium ions to pass through said separator (e.g. supra), reading on “the second current collector layer comprises gold.”
Further, it is well known that in the battery arts that copper and nickel are used as current collectors, so it would have been obvious to a person of ordinary skill in the art to use nickel as a “similarly conductive material” taught by Koch, reading on “the first current collector layer comprises nickel ….”
Koch teaches said first and second contacts are used for a reference electrode that is applied directly to said separator and further teach each of said contacts are porous to allow lithium ion to transfer therethrough to the respective anode and cathode, but does not expressly teach the claimed thickness ranges of “the first current collector layer … and defines a first thickness of greater than or equal to about 200 nm to less than or equal to about 300 nm;” and, “the second current collector layer … defines a second thickness of greater than or equal to about 25 nm to less than or equal to about 100 nm.”
However, it would have been obvious to a person of ordinary skill in the art to reduce the thickness of each of said first and second contacts to reduce barriers to lithium ion transfer between said anode and cathode. See also MPEP § 2144.04(IV)(A). Further, there does not appear to be criticality associated with the instantly claimed ranges, see instant specification, at e.g. ¶¶ 0096-97.
Regarding claim 4, Koch as modified teaches the method of claim 2, wherein Koch teaches said reference electrode integrated with said separator and in contact with said second contact (e.g. ¶¶ 0035-38, 40, and 45-46 plus e.g. Figures 3A and 4A), reading on “further comprising applying an electroactive layer, electroactive layer or reference electrode in contact with the second current collector layer.”
Regarding claim 8, Koch as modified teaches the method of claim 1, wherein said sputtering is by magnetron sputtering deposition (e.g. supra), reading on “the sputtering comprises the magnetron sputtering deposition.”
Regarding claim 9, Koch as modified teaches the method of claim 8, wherein said separator is applied on said water-cooled support during sputter deposition since the temperature of the separator controls the morphology of film and further said water-cooled support minimizes heating and resulting distortion of said separator, reading on “the magnetron sputtering deposition further includes cooling the separator layer concurrently with the sputtering.”
Regarding claim 13, Koch as modified teaches the method of claim 1, wherein said method uses said water-cooled support during sputter deposition since the temperature of the separator controls the morphology of film formation and further said water-cooled support minimizes heating and resulting distortion, but does not expressly teach the limitation “the separator layer is maintained at a temperature of less than or equal to about 25° C. during the sputtering.”
However, it would have been obvious to cool the temperature of said separator to within the claimed range since the temperature of said separator during deposition is result-effective on the morphology of film formation and resulting distortion, reading on said limitation, see e.g. MPEP § 2144.05(II). Further, optimizing the separator temperature is within the ambit of a person of ordinary skill in the art, and furthermore noting that there does not appear to be criticality associated with the claimed range, see instant specification, at e.g. ¶0127.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (US 2018/0062221) in view of Allen et al (US 6673127) and Turner (US 2001/0008728), as provided supra, and further in view of Kelley et al (US 2005/0079418).
Regarding claim 5, Koch as modified teaches the method of claim 1, wherein said sputtering of said first contact results in said first contact covering only a portion of said first side of said separator, said first contact shaped into a defined film shape (e.g. supra and further e.g. Figure 3B, but does not expressly teach the defined shape of said first contact being formed by “further comprising: prior to the sputtering, applying a mask layer to a first region of the first surface; and after the sputtering, removing the mask layer from the first surface such that the first current collector layer is disposed in a second region of the first surface distinct from the first region.”
However, Kelley teaches a deposition technique using flexible aperture masks for manufacturing batteries, such as lithium-ion batteries (e.g. ¶0001), said manufacturing technique including depositing current collector layers by magnetron sputtering (e.g. ¶¶ 0066-68), wherein prior to said sputtering, an aperture mask (e.g. item 10A) is applied to a substrate (e.g. item 112) so that the deposited material may be deposited through a deposition aperture (e.g. item 14) in said aperture mask, to form a desired pattern on said substrate (e.g. ¶¶ 0035-36 and 51).
Said aperture mask advantageously eliminates the need for a separate patterning step, and said polymeric material composition thereof further advantageously results in said aperture mask being capable of repeatedly being reused after each deposition (e.g. ¶¶ 0034-36). However, since said mask may have a sag problem when said mask is placed in proximity to said substrate, said deposition mask may include a removable adhesive layer to facilitate intimate contact between said aperture mask and said substrate during deposition to control or eliminate such sag (e.g. ¶¶ 0056-57).
As a result, it would have been obvious to further use the polymeric aperture mask of Kelly, including its adhesive layer, to form the desired shape of said first contact in the Koch as modified method, since Kelly teaches said polymeric aperture mask may be repeatedly used, reading on “… such that the first current collector layer is disposed in a second region of the first surface distinct from the first region.”
Further, it would be understood by a person of ordinary skill in the art that the sequence of using said repeatedly used aperture mask must include the order of first applying said repeatedly used polymeric aperture mask to said first side of said separator, then deposition by said magnetron sputtering, then removing said polymeric aperture mask, reading on “further comprising: prior to the sputtering, applying a mask layer to a first region of the first surface; and after the sputtering, removing the mask layer from the first surface ….”
Regarding claim 6, Koch as modified teaches the method of claim 5, wherein said polymeric aperture mask may be composed of a polymeric material (e.g. supra), reading on “ the mask layer comprises metal, a plastic, cellulose, or a water-soluble composition.”
Regarding claim 7, Koch as modified teaches the method of claim 5, wherein said polymeric aperture mask includes an adhesive layer that forms a temporary bond with said substrate (e.g. supra), reading on “further comprising coupling the mask layer to the separator layer by a magnet, a clamp, a temporary adhesive, or any combination thereof.”

Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (US 2018/0062221) in view of Allen et al (US 6673127) and Turner (US 2001/0008728), as provided supra, and further in view of Braitman (Research Gate, response on January 1, 2015).
Regarding claims 9 and 13, Koch as modified teaches the method of claim 8, as provided supra, wherein said separator is applied on said water-cooled support during sputter deposition since the temperature of the separator controls the morphology of film and further said water-cooled support minimizes heating and resulting distortion of said separator.
Additionally, Braitman teaches parameters that are adjusted during magnetron sputtering to obtain a proper composition include 1) power, 2) pressure, and 3) substrate temperature, which influence the resulting microstructure, like roughness and grain size.
As a result, it would have been obvious to optimize the separator temperature to within the claimed range during sputtering since the temperature affects the resulting microstructure, see e.g. MPEP § 2144.05(II). Further, optimizing the separator temperature is within the ambit of a person of ordinary skill in the art, and furthermore noting that there does not appear to be criticality associated with the claimed range, see instant specification, at e.g. ¶0127.
Regarding claim 10, Koch as modified teaches the method of claim 8, as provided supra, wherein Turner teaches the deposition parameters include a pressure of 3-30 mTorr, the flow rate is result-effective on the vacuum pressure (e.g. ¶0051), so it would have been obvious to optimize the flow rate to within the claimed range of “a volumetric flow rate of a sputtering gas is greater than or equal to about 20 standard cubic centimeters per minute (sccm) to less than or equal to about 300 sccm,” see e.g. MPEP § 2144.05(II). Further, optimizing the flow rate of the sputtering gas is within the ambit of a person of ordinary skill in the art, noting that there does not appear to be criticality associated with the claimed range of the parameter, see instant specification, at e.g. ¶0127.
Koch as modified does not expressly teach the claimed limitations “a voltage is greater than or equal to about 30 V to less than or equal to about 300 V;” and “a deposition pressure is greater than or equal to about 3 millitorr (mTorr) to less than or equal to about 32 mTorr.”
However, Braitman teaches parameters that are adjusted during magnetron sputtering to obtain a proper composition include 1) power, 2) pressure, and 3) substrate temperature, which influence the resulting microstructure, like roughness and grain size.
As a result, it would have been obvious to optimize the voltage and deposition pressure to within the claimed ranges, see e.g. MPEP § 2144.05(II). Further, optimizing the voltage and deposition pressure are within the ambit of a person of ordinary skill in the art, noting that there does not appear to be criticality associated with the claimed ranges of these parameters, see instant specification, at e.g. ¶0127.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (US 2018/0062221) in view of Allen et al (US 6673127) and Turner (US 2001/0008728), as provided supra, and further in view of Green Car Congress (2011).
Regarding claim 14, Koch as modified teaches the method of claim 1, wherein said separator is porous or microporous, electrically insulating, and ionically conductive; alternatively, said separator may be composed of a porous material composed of e.g. polyethylene, polypropylene, or polystyrene; and further teaches said separator is applied on said water-cooled support during sputter deposition to minimize heating and resulting distortion of said separator, as provided supra, but does not expressly teach “a porosity of the separator layer after the sputtering is greater than or equal to about 50%.”
However, Green Car Congress teaches a high degree of porosity, such as 80%, in battery separators results in batteries having reduced resistance within said battery and faster battery charging compared with batteries with more traditional degrees of porosity, of 35-50% (entire disclosure).
As a result, it would have been obvious to select a separator with sufficient porosity and sputtering parameters such that the final separator has a higher degree of porosity, such as 80%, than that of traditional separators, such as 35-50% porosity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723